Dear Representatives Bastin,
¶ 0 The Attorney General has received your request for an official opinion asking in effect:
In light of 62 Ohio St. 310.1 through 62 Ohio St. 310.7 (1981), woulda majority vote of the entire governing body be required toapprove monthly claims and payroll warrants for a municipality?
¶ 1 Attorney General Opin. No. 88-056, which specifically refers to "appropriations" in light of title 11 Ohio St. 17-101 (1987), noted that a majority vote of the entire governing or legislative body is required to make appropriations for a municipality in Oklahoma.
¶ 2 Your question asks if, in the instance of a governing or legislative body having already approved its annual appropriations, does the act of approving monthly payroll warrants by the governing or legislative body also constitute "appropriations?"
¶ 3 The Oklahoma Supreme Court has defined the term "appropriation" in Smith v. State Board of Equalization,630 P.2d 1264 (Okla. 1981). In that case the court said:
  Appropriation, as contrasted to accruing, is the designation or authorization of the expenditure of public monies and stipulation of the amount, manner and purpose for a distinct use or for the payment of a particular demand.
¶ 4 However, this broad definition should not be construed to imply that the monthly approval of warrants required of municipal governing bodies be deemed an "appropriation." Title 62 Ohio St. 310.1 (1981) et seq., refer to the process of spending monies after they have been appropriated, and a majority vote of the entire body is not required. Only a majority vote of the quorum present at any particular meeting is required to approve such disbursements.
¶ 5 It is, therefore, the official opinion of the AttorneyGeneral that a simple majority vote of the quorum of a municipalgoverning body is required to approve monthly claims and payrollwarrants as provided for at 62 Ohio St. 310.1 (1981) et seq.
ROBERT H. HENRY Attorney General of Oklahoma
ROBERT T. RALEY Assistant Attorney General